DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2019 and 06/24/2019 were filed on and after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “39” in fig. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “10” and “10’ (10 with a single apostrophe)” in fig. 21 have both been used to designate the tubular component.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 16, 19, and 26 are objected to because of the following informalities: 
In claims 1, 19, and 26, “the strip” should read --the metal strip-- for consistency. 
claim 16, “fin, tube and fin portions” should read --fin portions, tube portion, and fin portions-- for consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 19, and 21 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “the tube and fin portions” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 are rejected for being dependent on rejected claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-17 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2-17 and 26 are written in a manner that omit active steps to achieve a certain result. Therefore, it is unclear if claims 2-17 and 26 are meant to further limit the method steps of constructing discrete tubular components for a heat exchanger.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindell et al. (US 2014/0041227 A1), hereinafter Lindell, in view of Jha et al. (US 5,553,770 A), hereinafter Jha.
Regarding claims 1 and 18-19, Lindell teaches a method of constructing discrete tubular components for a heat exchanger (1, fig. 5), the method including:
providing a tube portion (2, fig. 5) having substantially flat sides (abstract);
configuring the strip in repeated folds of peaks and troughs to form fin portions (10, fig. 5);
assembling the tubes (2, fig. 6) and fin portions to form an array of multiple bundles of one of the tube portions (2, fig. 6) with fin portions arranged on the substantially flat sides of the tube portion (2, fig. 6) and the one side of the strip (10, fig. 5) facing the tube portion (6, fig. 5), with one or more spacers (19, fig. 6) disposed between adjacent bundles (1, fig. 6);
heating the array to bond the one side of the strip (10, fig. 5) to the tube portion (6, fig. 5) in the region of the troughs of the fin portions (para. [0052]); and
separating the array into the discrete tubular components with, in each case, fin portions bonded to the substantially flat sides of each tube portion with the peaks of the fin portions being exposed (paras. [0046-0047], wherein Lindell inherently discloses one side of fin portions 10 being exposed but improves this by providing thin side sheets 11 to improve stiffness).
Lindell does not explicitly disclose providing metal strip which includes a substrate material and a second material different than the substrate material forming a layer on only one side of the metal strip. 
Jha teaches a self brazing material (e.g. metal strip) for a heat exchanger (abstract) having a substrate material (10, fig. 1) and a different material (12, fig. 1) which can be configured to any desirable shape (e.g. fin portions) to be used in a heat exchanger in order to provide reliable and economical manufacture of the heat exchanger units (col. 1, lines 12-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the method of constructing discrete tubular components of Lindell by providing the metal strip of Jha to form fin portions in order to make a cost effective and reliable heat exchanger. 

Regarding claims 2 and 20, Lindell as modified teaches the method of constructing discrete tubular components as claimed as discussed above, wherein the tube portions are extruded (Lindell, para. [0066]).

Regarding claim 3, Lindell as modified teaches the method of constructing discrete tubular components as claimed in claim 1 as discussed above, wherein the metal strip (Lindell, 10, fig. 5) is configured in lengths of troughs and peaks which are then cut and subsequently positioned in the array before the array is placed in a brazing furnace to heat the second material (Lindell, fig. 5, paras. [0005], [0011])

Regarding claim 4, Lindell as modified teaches the method of constructing discrete tubular components as claimed in claim 1 as discussed above, wherein the heating is to a brazing temperature which exceeds the melting point of the second material and is below the melting point of the tube portion, the substrate material and the spacers (Jha, col. 2, lines 62 - col. 3, lines 6).

Regarding claims 5-7 and 25, Lindell as modified teaches the method of constructing discrete tubular components as claimed as discussed above. 
Lindell as modified doesn’t explicitly disclose:
the tube portion includes heat treatable metal, and the method may further comprise a subsequent step of heat treating (claims 5 and 25);
the tube portion is comprised of heat treatable 6-series aluminium alloy (claim 6); 
the tube portion is AL6063 (claim 7).
However, Lindell teaches the tube, the fin structures, and the side sheets are formed of one or more aluminum alloys (para. [0006]) and also discloses magnesium present in the alloys (para. [0052]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the tube portion with a treat treatable 6-series aluminium alloy, specifically AL6063, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07 (citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). 

Regarding claims 8-10, 14, and 23, Lindell as modified teaches the method of constructing discrete tubular components as claimed as discussed above. 
Lindell as modified doesn’t explicitly disclose:
the substrate of the metal strip is a work-hardenable metal (claims 8 and 23);
the substrate of the metal strip is a 3-series aluminium alloy (claim 9); and
the substrate of the metal strip is AL3003 (claim 10).
the second material is AL4343
However, Lindell teaches the tube, the fin structures, and the side sheets are formed of one or more aluminum alloys (para. [0006]); and Jha teaches the various types of materials are being used for the first layer (10) and the second layer (12). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the substrate of the metal strip with a work-hardenable 3-series aluminium alloy, specifically AL3003, and to from the second material with AL4343, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07 (citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). 

Regarding claims 11-13 and 24, Lindell as modified teaches the method of constructing discrete tubular components as claimed in claim 5 as discussed above. 
Lindell as modified doesn’t explicitly disclose:
the substrate of the metal strip is a heat treatable metal (claim 11 and 24);
the substrate of the metal strip is a 6-series aluminium alloy (claim 12); and
the substrate of the metal strip is AL6063 (claim 13).
However, Lindell teaches the tube, the fin structures, and the side sheets are formed of one or more aluminum alloys (para. [0006]); and Jha teaches the various types of materials are being used for the first layer (10) and the second layer (12). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the substrate of the metal strip with a heat treatable 6-series aluminium alloy, specifically AL6063, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07 (citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). 

Regarding claim 15, Lindell as modified teaches the method of constructing discrete tubular components as claimed in claim 1 as discussed above, wherein the spacers (Lindell, 19, fig. 6) are arranged as elongate strips of stainless steel with upstands at each end to accommodate the adjacent fin portion(s) therebetween (Lindell, para. [0055], [0058]).

Regarding claim 16, Lindell as modified teaches the method of constructing discrete tubular components as claimed in claim 1 as discussed above, wherein the array is initially arranged as a stacked arrangement of sandwiches of fin (Lindell, 10, fig. 5), tube (Lindell, 2, fig. 5) and fin portions (Lindell, 10, fig. 5) one atop the other, the sandwiches separated by one or more of the spacers (Lindell, 19, see at least fig 6).

Regarding claim 17, Lindell as modified teaches the method of constructing discrete tubular components as claimed in claim 16 as discussed above, wherein the array is held in compression during heating or brazing (Lindell, para. [0013])

Regarding claim 21, Lindell as modified teaches the discrete tubular component as claimed in claim 19 wherein there are 2 continuous fin portions (Lindell, 10, fig. 5) extending along respective substantially flat sides of the tube portion (Lindell, 6, fig. 5).

Regarding claim 21, Lindell as modified teaches the discrete tubular component as claimed in claim 19 as discussed above, wherein the fin portions (Lindell, 10, fig. 5) are dimpled or louvred (Lindell, para. [0041])

Regarding claim 26, Lindell as modified the method of forming the discrete tubular component of claim 19 as discussed above, wherein the metal strip (Lindell, 10, fig. 5) is configured progressively into peaks and troughs with the second material being progressively melted as the peaks and troughs are formed to bond the metal strip to the tube portion (Jha, col. 3, lines 1-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763